Title: To Thomas Jefferson from Robert Brown, 9 June 1805
From: Brown, Robert
To: Jefferson, Thomas


                  
                     The Honorable the Presedent 
                     
                     June 9th 1805
                  
                  With Submeshon I must trubele your honner onst more I find By Mr. Lanthorn Lenthall he has Set the work to two of the working hands that work at the Capitol—No Birth for me I understand in the publick But I still I hope that I have Not Don so much amise But that I should Be paid fore hundred Dollars that Still Remanes Unpaid the publick was Good enuff to pay Charels Mc Nance his Contract and I trust in your honner that I will Be paid mine I hope Mr. Lenthorn is Not mifed with me for Not applying to him first for the work: I should have thought that men that was imployed at the Capitol all, the fore part of the yeare that work mite Be Divided with others. Be so good as to give me answar Either the one waye or other. 
                  I am your most obt. Set.
                  
                     Robt. Brown 
                     
                  
               